DETAILED ACTION
	This is the final office action for 17/090,350, which is a continuation of PCT/JP2019/018395, filed 5/8/2019, which claims priority to Japanese application JP2018-089819, filed 5/8/2018.
	Claims 1-14 are pending in the application. Claims 1-12 are considered herein.
	In light of the claim amendments filed 2/18/2022, the rejections under 35 U.S.C. 112(b) are withdrawn.
The prior art rejections are respectfully maintained, and modified only as necessitated by the claim amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant Prior Art
The Examiner wishes to apprise the Applicant of the following pieces of relevant prior art, although these references are not currently applied in a grounds of rejection.
Kwangsun, et al. (U.S. Patent Application Publication 2011/0056545 A1)
Kwon, et al. (U.S. Patent Application Publication 2015/0007879 A1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1).
In reference to Claim 1, Westerberg teaches a method for manufacturing a solar cell (Figs. 1-7, paragraphs [0031]-[0055]).
The method of Westerberg comprises forming a first semiconductor layer 106/110 of a first conductivity type (i.e. p-type) on one (i.e. the top surface, as shown in Figs. 1-7) of two major surfaces on a semiconductor substrate 102 (i.e. the top surface and bottom surface), the two major surfaces facing each other (Fig. 1, paragraph [0032]).
The method of Westerberg comprises forming a lift-off layer 108/112 on the first semiconductor layer 106/110 (Figs. 1-2, paragraphs [0035]-[0036]).
The method of Westerberg comprises selectively removing (i.e. patterning) the lift-off layer 108/112 and the first semiconductor layer 106/110 such that a first area of the one major surface of the semiconductor substrate is covered by the lift-off layer 108/112 and first semiconductor layer 106/110 and a second area of the one major surface of the semiconductor substrate is not covered by the lift-off layer and the first semiconductor area (Fig. 2, paragraph [0036]), as indicated in the inset below.

    PNG
    media_image1.png
    317
    478
    media_image1.png
    Greyscale

It is noted that the “first area” only corresponds to the central region of the stack 110/112, which later corresponds to region 126 in Fig. 6.
The method of Westerberg comprises a step of forming a second semiconductor layer 121 of a second conductivity type (i.e. N-type) on the first area and the second area of the one major surface such that the second semiconductor layer covers the lift-off layer and the first semiconductor in the first area (Figs. 4-5, paragraphs [0040]-[0043]).
The method of Westerberg comprises a step of removing all the second semiconductor layer 121 from the first area by removing all of the lift-off layer 108/112 from the first area, to produce area 126 (Fig. 6, paragraphs [0044]-[0045]), as indicated in the inset of Fig. 6 below.

    PNG
    media_image2.png
    340
    460
    media_image2.png
    Greyscale

Westerberg does not teach that the step of removing the second semiconductor layer 121 covering the lift-off layer 108/112 by removing the lift-off layer 108/112 is performed by using an etching solution.
However, he teaches that the lift-off layer 108/112 is silicon oxide (paragraph [0035]).
To solve the same problem of removing silicon oxide from a silicon solar cell, Uzu teaches a method in which an aqueous 2% HF solution is used to remove silicon oxide from the silicon surface, followed by two rinses in ultrapure water (paragraph [0398]).
 Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the step of removing the second semiconductor layer 121 covering the lift-off layer 108/112 by removing the lift-off layer 108/112 using an aqueous 2% HF etching solution, followed by two rinses in ultrapure water, as taught by Uzu, because Uzu teaches that this is a conventional and suitable method for removing a silicon oxide layer in a rear contact solar cell.
Performing the step of removing the second semiconductor layer 121 covering the lift-off layer 108/112 by removing the lift-off layer 108/112 using an aqueous 2% HF etching solution, followed by two rinses in ultrapure water teaches the limitations of Claim 1, wherein the step of removing the second semiconductor layer 121 covering the lift-off layer 108/112 is performed by removing the lift-off layer 108/112 using an aqueous HF etching solution.
Performing the step of removing the second semiconductor layer 121 covering the lift-off layer 108/112 by removing the lift-off layer 108/112 using an aqueous 2% HF etching solution, followed by two rinses in ultrapure water teaches the limitations of Claim 1, wherein the method of his invention comprises washing the semiconductor substrate by using a rinsing liquid.
Modified Westerberg is silent regarding the contact angle of the rinsing liquid (i.e. ultrapure water) on either the lift-off layer or the second semiconductor layer.
Evidentiary reference Azimi teaches that the water contact angle of silicon dioxide (which is the material of lift-off layer 108/112, paragraph [0035] of Westerberg) is 15-20°.
To solve the same problem of treating a silicon substrate with dilute HF, Kosugi teaches that the contact angle of the water on fully hydrogenated/cleaned silicon surface is 80° (column 6, lines 45-46), and that a completely cleaned/hydrogenated silicon surface provides the benefits of being stable, even in air (column 1, lines 44-46).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the HF treatment of modified Westerberg until the surface is fully cleaned (i.e. until all of the surface oxide is removed, and the silicon surface is completely hydrogen terminated), because Kosugi teaches that this method results in the formation of a stable silicon surface.
Performing the HF treatment of modified Westerberg until the surface is fully cleaned (i.e. until all of the surface oxide is removed, and the silicon surface is completely hydrogen terminated) teaches the limitations of Claim 1, wherein a contact angle of the rinsing liquid (i.e. pure water) relative to the lift-off layer (i.e. silicon dioxide), which evidentiary reference Azimi teaches is 15-20° is smaller than a contact angle of the rinsing liquid (i.e. pure water) relative to the second semiconductor layer (i.e. silicon), which Kosugi teaches is 80°.
Performing the HF treatment of modified Westerberg until the surface is fully cleaned (i.e. until all of the surface oxide is removed, and the silicon surface is completely hydrogen terminated) teaches the limitations of Claim 1, wherein the contact angle of the rinsing liquid (i.e. pure water), relative to the second semiconductor layer (i.e. silicon) is 65° or more to 110° or less, because Kosugi teaches that the contact angle of this layer is 80°.
In reference to Claim 3, modified Westerberg teaches that the second semiconductor layer 121 is made of amorphous silicon (Westerberg, paragraph [0043]).
In reference to Claim 11, modified Westerberg teaches that a texture structure constituting an uneven surface is formed on at least one of the two major surfaces of the semiconductor substrate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1), as applied to Claim 1, and further as evidenced by Wulff, et al. (U.S. Patent Application Publication 2007/0185256 A1).
In reference to Claim 2, modified Westerberg teaches that the rinsing liquid of the method of his invention is pure water (Uzu, paragraph [0398]).
	Evidentiary reference Wulff teaches that pure water has a surface tension of 72 mN/m (paragraph [0009]), which teaches the limitations of Claim 2, wherein a surface tension of the rinsing liquid is 25 mN/m or more to 85 mN/m or less, because 72 mN/m lies within the range of 25-85 mN/m.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1), as applied to Claim 1, and further in view of Xiu, et al. (Nano Letters, 2007, vol. 7, No. 11, pages 3388-3393).
In reference to Claim 4, Westerberg teaches that the first semiconductor layer 106/110 is made of (i.e. is made from) amorphous silicon (paragraph [0034]).
Westerberg further teaches that the second semiconductor layer 121 is made of amorphous silicon (Westerberg, paragraph [0043]).
	As described in the rejection of Claim 1 above, Kosugi teaches that the contact angle of the rinsing liquid (i.e. water) on silicon is 80°	(column 6, lines 45-46).
	Therefore, Kosugi teaches that the contact angle of the rinsing liquid (i.e. water) on the first semiconductor layer 106/110 is 80°.
	This teaches the limitations of Claim 4, wherein a contact angle of the rinsing liquid (i.e. water) or the etching solution relative to the first semiconductor layer is represented by Θ1 = 80°.
	Westerberg teaches that the second semiconductor layer 121 is textured (Fig. 6, the method of which is described in paragraph [0038]), but is silent regarding the way in which the texturing affects the contact angle of the second semiconductor layer 121.
	To solve the same problem of forming textured silicon surfaces, Xiu teaches a texturing method in which surface textures were etched into the silicon surface (as in Westerberg), subjected to hierarchical texturing, and then treated with perfluorooctyl trichlorosilane (PFOS), to create hydrophobic surfaces (Xiu, “Experimental details,” column 1, page 3389, and Fig. 6, “Hierarchical structure”).
	Xiu teaches that the hierarchically-structured, superhydrophobic surfaces of his invention provide the benefit of having self-cleaning characteristics (column 1, page 3388).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the textured portions of the second semiconductor layer 121 to have the structure taught by Xiu, to achieve the taught benefit of producing a self-cleaning surface.
Forming the textured portions of the second semiconductor layer 121 to have the structure taught by Xiu teaches the limitations of Claim 4, and the contact angle of the rinsing liquid second semiconductor layer is represented by Θ2 (i.e. >150°, see Xiu, Fig. 6), and a relational expression Θ1 (i.e. 80°) < Θ2 (i.e. >150°)  is satisfied.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1), as applied to Claim 1, and further in view of Kezuka, et al. (U.S. Patent 7,404,910 B1).
In reference to Claims 5-6, modified Westerberg teaches that the lift-off layer 108/112 is silicon oxide (paragraph [0035]), and that the etching solution contains 2% hydrofluoric acid (Uzu, paragraph [0398]).
Modified Westerberg does not teach that the etching solution further contains a liquidity adjusting agent for adjusting the surface tension of liquid.
	To solve the same problem of providing an etching solution to remove silicon oxide from a silicon substrate, Kezuka teaches that an etching solution containing 5% HF, 65% water, and 30% IPA (i.e. Ex. 4, Table 1, column 5) has a faster etch rate for silicon oxide (shown as “THOX” in Table 1) than a 2% HF/water solution (i.e. Comparative Example 2, Table 1), which is the etching solution in modified Westerberg.
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a 5% HF, 65% water, and 30% IPA etch solution in the oxide etching step of modified Westerberg, as taught by Kezuka, because Kezuka teaches that this solution has a faster etch rate than the 2% HF/water solution used by modified Westerberg.
Using a 5% HF, 65% water, and 30% IPA etch solution in the oxide etching step of modified Westerberg, as taught by Kezuka, teaches the limitations of Claim 5, wherein the etching solution further contains a liquidity adjusting agent (i.e. IPA) for adjusting the surface tension of liquid.
	Using a 5% HF, 65% water, and 30% IPA etch solution in the oxide etching step of modified Westerberg, as taught by Kezuka, teaches the limitations of Claim 6, wherein the liquidity adjusting agent is a lower alcohol (i.e. IPA).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1), as applied to Claim 1, and further in view of Miya, et al. (U.S. Patent Application Publication 2007/0295365 A1).
In reference to Claims 7-8, modified Westerberg teaches that the rinsing liquid of the method of his invention is pure water (Uzu, paragraph [0398]).
Therefore, modified Westerberg teaches that the rinsing liquid contains water as a main component.
Modified Westerberg does not teach that the rinsing liquid further contains a liquidity adjusting agent.
To solve the same problem of providing a rinsing liquid for cleaning silicon surfaces, Miya teaches a rinsing liquid that contains a mixture of water and isopropanol (IPA), wherein the IPA component of the mixture is 50 vol% or less (Figs. 1-2, paragraphs [0018] and [0041]-[0042]).
Miya teaches that the mixed liquid containing water and IPA has a lower surface tension than pure water, and that this mixed rinsing liquid is better at preserving small-scale patterns on the substrate than pure water (paragraph [0011]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the rinsing liquid of Miya in the rinsing step of modified Westerberg, because Miya teaches that the IPA/water rinsing liquid of his invention is superior to water at preserving patterns on the rinsed substrate. 
Using the rinsing liquid of Miya in the rinsing step of modified Westerberg teaches the limitations of Claim 7, wherein the rinsing liquid contains water as a main component (i.e. greater than 50 vol%, and further contains a liquidity adjusting agent (i.e. IPA).
Using the rinsing liquid of Miya in the rinsing step of modified Westerberg teaches the limitations of Claim 8, wherein the liquidity adjusting agent is a lower alcohol (i.e. IPA).

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Westerberg, et al. (U.S. Patent Application Publication 2016/0284896 A1) in view of Uzu, et al. (U.S. Patent Application Publication 2015/0270422 A1), and Kosugi, et al. (U.S. Patent 5,723,383), and as evidenced by Azimi, et al. (U.S. Patent Application Publication 2013/0251942 A1), as applied to Claim 1, and further in view of Kamian, et al. (U.S. Patent Application Publication 2011/0030610 A1).
In reference to Claim 9, modified Westerberg is silent regarding the inclination angle of the substrate when it is brought into contact with at least one of the etching solution or the rinsing liquid; therefore, modified Westerberg does not teach the limitations of Claim 9.
To solve the same problem of etching silicon wafers for solar cells, Kamian teaches a device that holds silicon wafers in place during an HF etching process (Fig. 3, paragraphs [0038]-[0040]).
Kamian teaches that the device of his invention holds multiple wafers at an angle 31, relative to vertical (Fig. 3).
Kamian further teaches that the device of his invention provides the benefit of allowing processing of multiple devices at a single time and insuring uniformity within and between batches (paragraph [0040]).
Kamian finally teaches that the holder of his invention may be suitably configured to hold the wafers at any angle, relative to the vertical (Kamian, Claim 1).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the batch processing device of Fig. 3 of Kamian in the etching step of modified Westerberg, because Kamian teaches that the holder of his invention provides the benefit of allowing processing of multiple devices at a single time and insuring uniformity within and between batches (paragraph [0040]).
Using the batch processing device of Fig. 3 of Kamian in the etching step of modified Westerberg teaches the limitations of Claim 9, wherein, when the semiconductor substrate comes into contact with the etching solution, performed is an inclination contact of bringing the semiconductor substrate into contact with the etching solution with the semiconductor substrate being inclined relative to a liquid surface of the etching solution.
	In reference to Claim 10, Kamian does not teach that an angle of the semiconductor substrate with the liquid surface is necessarily 30° or more to 70° or less.
	However, as described above, Kamian teaches that the holder of his invention may be arranged such that the silicon wafer stack is held at “any angle relative to vertical” (Kamian, Claim 1).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have arranged the silicon wafer stack at “any angle relative to vertical,” because Kamian teaches that any of these angles are suitable for the silicon wafer stack of his invention.
	This disclosure teaches the limitations of Claim 10, wherein an angle of the semiconductor substrate with the liquid surface is 30° or more to 70° or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of is 30°-70° lies within the range of “any angle relative to vertical,” taught by Kamian.
	In reference to Claim 12, Fig. 3 of Kamian appears to teach that the inclination contact is performed with the one major surface having the lift-off layer in the semiconductor substrate (i.e. the surface on which the etching is performed) facing upward.
	If this is not found to be the case, then it is the Examiner’s position that it would have been similarly obvious to place either of the two major surface of the semiconductor wafer facing upwards in the device of Kamian.
Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
The Applicant argues that modified Westerberg does not teach the amended limitations of Claim 1. This argument is not persuasive.
To support this argument, the Applicant argues that the lift-off layer 112 is not removed from area 127.
However, it is the Examiner’s position that modified Westerberg teaches the amended limitations of Claim 1, as follows:
The method of Westerberg comprises selectively removing (i.e. patterning) the lift-off layer 108/112 and the first semiconductor layer 106/110 such that a first area of the one major surface of the semiconductor substrate is covered by the lift-off layer 108/112 and first semiconductor layer 106/110 and a second area of the one major surface of the semiconductor substrate is not covered by the lift-off layer and the first semiconductor area (Fig. 2, paragraph [0036]), as indicated in the inset below.

    PNG
    media_image1.png
    317
    478
    media_image1.png
    Greyscale

It is noted that the “first area” only corresponds to the central region of the stack 110/112, which later corresponds to region 126 in Fig. 6.
The method of Westerberg comprises a step of forming a second semiconductor layer 121 of a second conductivity type (i.e. N-type) on the first area and the second area of the one major surface such that the second semiconductor layer covers the lift-off layer and the first semiconductor in the first area (Figs. 4-5, paragraphs [0040]-[0043]).
The method of Westerberg comprises a step of removing all the second semiconductor layer 121 from the first area by removing all of the lift-off layer 108/112 from the first area, to produce area 126 (Fig. 6, paragraphs [0044]-[0045]), as indicated in the inset of Fig. 6 below.

    PNG
    media_image2.png
    340
    460
    media_image2.png
    Greyscale


It is further noted that the limitation “first area” does not require that the “first area” correspond to every region in which the first semiconductor layer is disposed.
The Examiner notes that the Applicant has not provided a showing of persuasive showing of secondary considerations sufficient to overcome the rejections of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721